Citation Nr: 1220595	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  08-29 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome.

2.  Entitlement to service connection for a cervical spine disorder (neck disability)



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 to January 1970 and from June 1983 to December 2000.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the benefits sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In his September 2008 Substantive Appeal (VA Form 9) the Veteran requested a hearing before the Board.  However, the Veteran withdrew that request in August 2011.  Accordingly, the request for a hearing has been withdrawn.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.



FINDINGS OF FACT

1.  The competent and probative evidence of record is in relative equipoise as to whether the Veteran's bilateral carpal tunnel syndrome began in or is otherwise related to his military service.

2.  The competent and probative evidence of record is in relative equipoise as to whether the Veteran's cervical spine disorder began in or is otherwise related to his military service.





CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in his favor, the Veteran has bilateral carpal tunnel syndrome which began during or is otherwise related to his period of active service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  Resolving reasonable doubt in his favor, the Veteran has a cervical spine disorder which began during or is otherwise related to his period of active service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has claimed entitlement to service connection for bilateral carpal tunnel syndrome and a cervical spine disorder, asserting that both of these conditions began during his period of active service.  In general, service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for certain chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); Shedden v. Principi, 381 F. 3d 1163, 1166 (Fed. Cir. 2004).  If the Veteran fails to demonstrate any one element, denial of service connection will result.

The Veteran first claimed entitlement to service connection for the conditions currently at issue in June 2007.  In a January 2008 rating decision the RO denied those claims.  The Veteran submitted a Notice of Disagreement (NOD) pertaining to the claim of entitlement to service connection for bilateral carpal tunnel syndrome in January 2008.  The RO issued a Statement of the Case (SOC) on that issue in July 2008.  In September 2008 the Veteran filed a Substantive Appeal (VA Form 9), perfecting his appeal on the issue of entitlement to service connection for bilateral carpal tunnel syndrome.  That submission also amounted to a Notice of Disagreement (NOD) on the issue of entitlement to service connection for a cervical spine disorder.  Accordingly, the RO issued a Statement of the Case (SOC) on that issue in March 2011.  The Veteran filed a Substantive Appeal in April 2011.  Accordingly, both claims are properly before the Board.  

The relevant evidence of record includes service treatment records, private treatment records, VA treatment records, records from the Social Security Administration and written statements from the Veteran.  Service treatment records are negative for findings associated with carpal tunnel syndrome or a cervical spine disorder.  However, post-service treatment records from June 2003 show that the Veteran was diagnosed with degenerative spondylosis of the cervical spine, and records from May 2004 indicate that the Veteran was diagnosed with bilateral carpal tunnel syndrome.  Subsequent VA and private treatment records support these diagnoses and show continued treatment for those conditions.  

In his September 2008 Substantive Appeal (VA Form 9) and Notice of Disagreement (NOD) the Veteran stated that while on active duty he took over the counter medication to alleviate the pain of his carpal tunnel syndrome but never sought medical help because he did not want to be subject to a medical discharge.  He reported that the pain from his carpal tunnel syndrome and neck disorder began many years prior to his discharge from service in 2000.  

The Board notes that the Veteran is competent under the law to describe what he experienced while in military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Accordingly, the Board finds that the Veteran's statements in regards to experiencing pain in his wrists and neck during service are both competent and credible.  See 38 U.S.C.A. § 1154(b) (West 2002).

After weighing the evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in relative equipoise with regard to whether the Veteran's bilateral carpal tunnel syndrome and cervical spine disorder began during his period of active service.  For the Veteran to be successful in his claim, he needs to show only that it is at least as likely as not that the claimed disability began during service.  See 38 U.S.C.A. § 5107(b).  Despite the presence of some ambiguous evidence in the claims file the Board finds that this standard has been met.  Accordingly, the benefit of the doubt is resolved in the Veteran's favor and entitlement to service connection for bilateral carpal tunnel syndrome and a cervical spine disorder is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A.  § 5107(b); 38 C.F.R. § 3.102 (2011).

In making this determination, the Board is not attempting to make independent medical determinations; rather, it is weighing the evidence of record and making determinations as to the probative value of such evidence.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


ORDER

Entitlement to service connection for bilateral carpal tunnel syndrome is granted, subject to the applicable laws and regulations governing the payment of monetary awards.

Entitlement to service connection for a cervical spine disorder is granted, subject to the applicable laws and regulations governing the payment of monetary awards.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


